Title: Abigail Adams to John Adams, 24 August 1783
From: Adams, Abigail
To: Adams, John



My Dearest Friend

August 24 1783


By Capt. Freeman who Sails on Sunday for England I embrace the opportunity of writing you a few lines. Mr. Goreham is gone to Portsmouth to embark from thence, impowerd by the Town of Charlstown to solicit Charity for them. I have not the best opinion of his errant; nor of his politeness, or I should have Supposed that as he means to apply to you for assistance; he would have Supposed imagined that a Letter from your family would not have been unacceptable, but he moved off, without giving me any notice. I do not regret it much as Capt. Freeman will be so kind as to take this, and carefully forward it. I have written frequently, written by way of England Since the Peace, and hope you have received my Letters. I have not heard so frequently from you as I wish; your last date was the 30 of May. I hope it was not long after that date, that you remaind in the dissagreable suspence which you then appeard to be in, and that your publick dispatches were agreable to your mind and that you will not be delayed by them. Every Letter which reaches me places your return at a further remove; I pray that it may not exceed November as I have a dread of our coast. I fear for your Health, and hope a voyage will prove benificial. When I reflect upon the many perplexing scenes, and difficulties through which you have passt in the last ten years, I conceive them sufficient, to batter down a stronger building than the Fabrick you occupy. It is however a pleasing consolation that the Deity which inhabits it, is formed for a duration, beyond the brittle tennament, and is capable of extending its views to an existance more suitable to its nature and capacity—and where I trust it will meet with a due regard for that Benevolence and good will which upon all occasions, has been exerted for the benifit of Mankind.
To the blessings of Peace, we have, that of plenty added. The Earth yealds in abundance, Ceres flourishes with her sheaves and her cornicopia. Pomona cannot boast of being so richly laiden, Boreas committed a Robbery upon her in her Infancy which she is not like to recover, and the plague of Eygipt followed him.
Our son Charles is just recoverd from the Measles, and is going again to Haverhill. I wish his Brother Tom, had been here to have had them with him, my Neice too has had them and recoverd, tho it has proved very mortal in Boston. Tis said 300 children have been buried since last March. Our Friends are all well, your Mother dined with me to day, and desires to be rememberd to you. I think she enjoys better health than she did a Year ago. I am going with Genll. Warrens family, and a small party of Friends to dine with my Father. How happy would it make the good old gentleman could you be one of the party; alass the Sons his Daughters have given him, are those only in which he can rejoice. How often have I heard him both with pain and pleasure, say, when reflecting upon his misfortune, I desire to bless God, I have three comforts to one affliction—and he might have added four, for his Daughter in Law is to him, like an own child in kindness and attention, to be otherways she must be a monster of ingratitude for to her he has supplied the place of Father Mother and husband. There are Six fine children as you would wish to see—all without a Father, or what is worse. My little Neice who has lived 6 years with me is a sweet Girl, tho she is no Stranger to her unhappy lot. She never speaks a word upon the Subject, all that she ever said was the other day, a stranger had askd who she was. She came with tears in her Eyes and said she wished nobody would ask who she was, or whether she had a Father. She frequently asks whether I think you will let her live with me when you return.
Mrs. Dana and sister have been with me this week. She is very anxious to hear from Mr. Dana, her last letter was dated 7 months ago. She hopes you will not come without him. I know not how to realize that I shall see you soon. Hope and Fear have been the two ruling passions of a large portion of my Life, and I have been banded from one to the other like a tennis Ball. We are waiting with a degree of impatience for the definitive Treaty. There is nothing New in the political World—cheating is an old story, even from the Days of Jacob. Inclosed is a little poetical performance. You will be at no loss to comprehend it—it has too much Truth for its basis.
I hope Master John will find his pen once more, his Brother’s and Sister desire to be affectionately rememberd. I shall write to him if the vessel does not Sail immediately. Uncle Quincy desires to be rememberd to you. Let Mr. Thaxter know his Friends were all well this week—are so sanguine with regard to his speedy return that they do not think it worth while to write again.

Adieu my dear Friend. So many Ideas croud upon me when about to close, that I can utter only that I am Yours.

Portia


